876 So. 2d 592 (2004)
Meridith R. CAIN, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D03-2889.
District Court of Appeal of Florida, Fifth District.
June 4, 2004.
*593 Meridith R. Cain, Melbourne, pro se.
John D. Maher, Deputy General Counsel, Unemployment Appeals Commission, Tallahassee, for Appellee.
MONACO, J.
This is an administrative appeal from a final order of the Unemployment Appeals Commission affirming the determination of the unemployment compensation appeals referee that the appellant, Meridith R. Cain, was disqualified from receiving unemployment benefits because she voluntarily left her employment without good cause attributable to her employer. We affirm.
The standard of review of an administrative agency's adjudicative findings is whether those findings are supported by substantial competent record evidence. See Gfrorer v. Unemployment Appeals Comm'n, 864 So. 2d 1290, 1290 (Fla. 5th DCA 2004). If they are, the findings are generally not reversable on appeal. See Walukiewicz v. Unemployment Appeals Comm'n, 861 So. 2d 1288 (Fla. 5th DCA 2004). Whether a claimant for unemployment benefits leaves his or her employment voluntarily and without good cause attributable to the employer is a question of fact, and thus should not be disturbed on appeal provided there is competent, substantial evidence supporting it. See Gfrorer; Rozell v. Unemployment Appeals Comm'n, 752 So. 2d 99 (Fla. 2d DCA 2000).
In the present case our review reflects that there is sufficient evidence in the record to support the finding that Ms. Cain failed to meet or maintain known or accepted conditions of employment, and that she, therefore, left her employment voluntarily and without good cause attributable to her employer. See, e.g., School Bd. of Lee County v. Florida Unemployment *594 Appeals Comm'n, 500 So. 2d 253 (Fla. 1st DCA 1986).
AFFIRMED.
SHARP, W., and THOMPSON, JJ., concur.